DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 was filed after the mailing date of the Non-Final Rejection on 06/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 12/17/2021. Claims 1-4 and 7-11 have been amended. Claims 18-19 have been added.  No claims have been canceled. Currently, claims 1-19 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 5-12, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 as being unpatentable over , have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Remiszewski et al. (US 2018/0025210).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12 and claim 1, in which claim 12 is dependent on, does not discloses a computer readable medium which can enable the computer programme to carry out the steps of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, 7 and 9-10 have braces around claim language (ex. {squamous}{non-dysplastic or high-grade-dysplastic or cancerous}). The Examiner is not clear on whether the braced language is considered as an example or a limitation. The Examiner suggest to remove the braces to have the language considered as limitations. The Examiner will examine the claims as if the language within the braces are limitations.
	The Applicant does not specifically disclose and define a single element ATR spectroscopy technique.  It is unclear to the Examiner what “single element” is referring to. The Examiner will examine the claims defining the “single element” as being a single crystal. Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wang et al. Detection of endogenous biomolecules in Barrett’s esophagus by Fourier transform infrared spectroscopy, Division of Gastroenterology, Stanford University School of Medicine, Gastroenterology Section, Palo Alto Veterans Affairs Health Care System, and Department of Pediatrics, Radiology, and Immunology, 3801 Miranda Avenue, Building 100, Palo Alto, CA 94304; and Department of Pathology, Immunology, and Laboratory Medicine, University of Florida College of Medicine, P.O. Box 100275, 1600 Southwest Archer Road, MSB 649, Gainesville, FL 32610-0275, Communicated by Britton Chance, University of Pennsylvania School of Medicine, Philadelphia, PA, August 13, 2007 (received for review June 8, 2006) hereinafter known as Wang, and further in view of Remiszewski et al. (US 2018/0025210) hereinafter known as Remiszewski.
	With regards to claim 1, Wang discloses a method (pg. 15864; col. 1; 2nd para,; “Optical methods of disease detection…”) for analysing a sample obtained from a subject (Abstract; Fig. 1), comprising the steps of:
 providing a spectrum produced by spectrally scanning the sample using a single element ATR infrared spectroscopy technique (pg. 15868; col. 1; 2nd full para,; scans with ATR crystal which has a single reflection geometry), wherein the spectrum is an average spectrum over a substantial part of the sample (pg. 15865; col. 2; 1st partial para., “…the spectral peaks are identified and averaged according to histological group,…”)(Table 1)
 identifying one or more tissue types in the sample according to the spectrum each such tissue type produces (Fig. 2); wherein the identifying comprises a combination of steps of:
(i) assigning the spectrum to either a {non-dysplastic or high-grade-dysplastic } classification and  a {squamous } classification (Fig. 2); and
determining the presence or absence of a disease state (Abstract; “…classify disease states with high sensitivity, specificity, and accuracy.”) depending on whether high-grade-dysplastic or cancerous tissue types are identified in the sample (pg. 15864; col. 2; 1st partial para.), (pg. 15865; col. 1; 1st partial para., “…we sought to determine the primary molecular components of the FTIR spectra in cancer and correlate quantitative changes in these molecules with the pathology of early dysplasia.”)
Wang teaches that the presence of squamous epithelium can be identified by FTIR (pg. 15867; col. 2; Discussion; 1st full para.). 
Wang does not disclose;
(ii) assigning a {non-dysplastic or high-grade-dysplastic or cancerous} spectrum to either an epithelial classification or a lamina propria classification;

(iii b) assigning a lamina propria spectrum to either a {non-dysplastic} classification or a {high-grade-dysplastic or cancerous} classification.
	Remiszewski discloses methods to obtain information regarding a biological sample (Abstract). The method generating spectral image of the biological sample utilizing attenuated total reflectance Fourier transform infrared spectroscopy (ATR-FTIR) [0067].
	Remiszewski discloses;
(ii) assigning a {cancerous} spectrum [0053][0057][0068][0071] to either an epithelial classification [0018][0065][0113][0149];
(iii a) assigning an epithelial spectrum [0065][0067][0068][0071] to a cancerous classification [0053].
	In view of Remiszewski, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the method of Wang to obtain spectral data (spectrum) relating to epithelial tissue for the purpose of cancerous/non-cancerous classification. The motivation is to classify epithelial tissue, by way of spectral data from ATR infrared spectroscopy, for the potential diagnosis of cancer.

	With regards to claim 2, Wang, in view of Remiszewski, discloses a method according to claim 1, wherein identifying further comprises combining classification results from two spectra, one from each side of the sample. (Remiszewski; [0117][0118])

	With regards to claim 3, Wang, in view of Remiszewski, discloses a method according to claim 1, wherein the sample is a epithelial tissue (see the rejection of claim 1) from the esophagus (Wang; Abstract).

	With regards to claim 4, Wang, in view of Remiszewski, discloses a method according to claim 3, the sample comprises two or more constituent tissue types, including a predominant tissue type and at least one minority tissue type. (Wang; pg. 15865; col. 2; 2nd partial para.; squamous, Barrett’s and gastric tissues)

	With regards to claim 5, Wang, in view of Remiszewski, discloses a method according to claim 1, wherein the method includes the step of obtaining the sample. (Wang; pg. 15868; col. 1; Materials and Methods; 1st  para.; biopsy)

With regards to claim 6, Wang, in view of Remiszewski, discloses a method according to claim 1, wherein the method includes the step of obtaining the spectrum. (Wang; pg. 15868; col. 1-2; Materials and Methods and Analysis of Pure Component Spectra; 1st and 2nd column; 1st para.; Utilizing a spectrometer with an ATR crystal for spectra collection.)

	With regards to claim 7, Wang, in view of Remiszewski, discloses a method according to claim 1, assigning the spectrum under step (1) to the {squamous } classification in the spectral region around 1153 cm-1. (Wang; pg. 15866; col. 1; Quantification of FTIR Spectral Components; 1st column; 2nd para.; squamous spectrum with a prominent band at 1,154 cm-1)

	With regards to claim 8, Wang, in view of Remiszewski, discloses a method according to claim 1, a {non- dysplastic or high-grade-dysplastic or cancerous} spectrum under step (ii) to either the epithelial classification or the lamina propria classification is on the basis of the spectral region around 1570 cm-1 and/or a 1610-1465 cm-1 spectral region. (see the 112(b) rejection above)

With regards to claim 9, Wang, in view of Remiszewski, discloses a method according to claim 1, an epithelial spectrum under step (iii a) to either the {non-dysplastic} classification or the {high-grade-dysplastic or cancerous} classification (see the rejection of claim 1) on the basis of a 1200-900 cm-1  spectral region, preferably a 1100-900 cm-1 spectral region, further preferably the spectral regions around 1082, 1043, and 974 cm-1. (Wang; pg. 15866; col. 1; Quantification of FTIR Spectral Components; 1st column; 2nd para.)

	With regards to claim 10, Wang, in view of Remiszewski, discloses a method according to claim 1, assigning a lamina propria spectrum under step (iii b) to either the {non- dysplastic} classification or the {high-grade-dysplastic or cancerous} classification is on the basis of {1290-1210 and 1130-870 cm-1} spectral regions, preferably the spectral regions around 1221 and 1047 cm-1. (see the 112(b) rejection above)

	With regards to claim 11, Wang, in view of Remiszewski, discloses a method according to claim 1, wherein the method also comprises the step of shifting the spectrum to take into account the hydration of the sample. (Wang; pg. 15868; col. 1; Materials and Methods; (“…dehydration of each sample was performed until an amide I/amide II band ratio ~0.85 was observed.”)(Wang; Fig. 2)

	With regards to claim 12, Wang, in view of Remiszewski, discloses a method according to claim 1, a computer programme comprising code means to carry out at least one of the steps of claim 1. (see the 112(a) rejection above)

	With regards to claim 13, Wang, in view of Remiszewski, discloses a method according to claim 1, a computer readable medium carrying a computer programme according to claim 1. (Remiszewski; [0157][0158])

	With regards to claim 14, Wang, in view of Remiszewski, discloses a system according to claim 1, a system comprising a computer enabled to run the computer programme according to claim 12. (Remiszewski; [0158]; computer system)

	With regards to claim 15, Wang, in view of Remiszewski, discloses a system according to claim 14, further comprising a spectrometer.  (Wang; pg. 15868; col. 1; Materials and Methods; 1st para.)

	With regards to claim 16, Wang, in view of Remiszewski, discloses a system according to claim 14, further comprising a library of spectra from known cells. (Remiszewski; [0006][0074][0075])

	With regards to claim 17, Wang, in view of Remiszewski, discloses a system according to claim 14, a method for diagnosing a disease state in a subject, comprising analysing a sample from the subject using the method of claim 1, wherein the presence of non-healthy cells or cells having a particular disease state is indicative of the subject having the disease state. (Wang; Abstract)

	With regards to claim 18, Wang, in view of Remiszewski, discloses a system according to claim 14, wherein step b) is performed by comparing the spectrum to a reference data set. (Remiszewski; [0092])

	With regards to claim 19, Wang, in view of Remiszewski, discloses a system according to claim 18, wherein the reference data set are spectra of samples with a known specified disease and/or disease state produced using a spectroscopy technique (Wang; Fig. 2) with microscopic resolution (Remiszewski; [0099]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 9600892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884